DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US20120058397A1) in view of Yamashita (US7285334B1). Zhamu is already of record by IDS submission.
Regarding claim 2, Zhamu teaches a secondary battery (lithium battery, abstract), comprising:
	a positive electrode (lithium battery cathode active material, abstract) comprising:
	a current collector (current collector, [0054]);
	an active material layer over the current collector (the active material layer is formed by coating a slurry or paste on the current collector, [0054]),
wherein the active material layer comprises an active material (plurality of fine cathode active material particles (primary particles), [0014]), graphene (single or a plurality of graphene sheets, [0014]), and a binder (see [0054], the graphene-enhanced particulates are mixed with a binder solution prior to form the slurry/paste for coating), and
wherein a surface of the active material is partially covered with a carbon layer (an additional conductive additive, such as carbon black particles and/or carbon coating, [0033]).
Zhamu does not explicitly teach wherein a proportion of the graphene in the active material layer is greater than or equal to 0.1 wt% and less than or equal to l.0 wt%. However, Zhamu teaches wherein the graphene component is from 0.01 to 30% by weight, based on the total weight of graphene and cathode active material combined. Zhamu does not disclose the graphene component weight percentage with consideration of the amount of binder. However, when calculating the weight percentage of the graphene after including the binder, the range would be from a value slightly less than 0.01% to slightly less than 30% by weight. Accordingly, Zhamu is considered as teaching an overlapping range. Overlapping ranges are prima facie evidence of obviousness, see MPEP 2144.05 §I. 
	Zhamu does not teach:
“an exterior body comprising: a film comprising a material selected from the group consisting of polyethylene, polypropylene, polycarbonate, ionomer and polyamide; a flexible metal thin film; and an insulating synthetic resin film; an electrolyte solution, the exterior body filled with the electrolyte solution…”
However, Examiner is of the opinion that these limitations merely relate to the context of the type of secondary battery used. The person having ordinary skill in the art (“the skilled person”) knows that there are various types of secondary cells, such as cylindrical cells, pouch cells, prismatic cells, and button/coin cells. The above claim limitations merely relate to a pouch-type cell. 
	Nonetheless, Yamashita teaches the deficient limitation. Yamashita relates to a lithium battery module (abstract) and is thus analogous art. Yamashita teaches:
an exterior body (pouch 4, FIG. 1(b), col. 6, lines 20-30) comprising:
a film (laminated structure 10, FIG. 1(a)) comprising a material selected from the group consisting of polyethylene, polypropylene, polycarbonate, ionomer and polyamide (col. 6, lines 55-64);
	a flexible metal thin film (barrier layer 12, FIG. 1(a), made of aluminum or nickel, col. 5, lines 23-30); and
	an insulating synthetic resin film (innermost layer 14, FIG. 1(a), col. 8, lines 40-53; the innermost layer prevents short-circuit and is therefore insulating, Id.);
	an electrolyte solution, the exterior body filled with the electrolyte solution (electrolytic solution, col. 1, lines 27-40).
Thus, both Zhamu and Yamashita teach each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of elements in a single prior art reference.
	However, as noted above, the claim limitations for which Yamashita is relied upon relate merely to the type of battery cell used, i.e., a pouch cell. The skilled person could have combined the elements as claimed by known methods of producing pouch cells (e.g., per Yamashita), and in doing so the positive electrode as taught by Zhamu would perform the same function as it would in any secondary battery. Moreover, the pouch cell (i.e., alleged exterior body) of Yamashita performs the same function as encasing a secondary battery. That is, the exterior body and positive electrode are components of a secondary battery that are selected by the skilled person independently based on the needs of the secondary battery. Accordingly, the skilled person would have recognized the results of such a combination of Zhamu and Yamashita were predictable. 
	Thus, it would have been obvious at the time of invention to have combined the positive electrode of Zhamu with the exterior body of Yamashita to arrive at the claimed invention by combining the prior art elements according to known methods to yield predictable results. See MPEP 2143 §I.A and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3, Zhamu in view of Yamashita teach the secondary battery of claim 2 as described above. Zhamu also teaches wherein the graphene is in direct contact with the active material, see e.g., FIGS. 1a-1b.
Regarding claim 4, Zhamu in view of Yamashita teach the secondary battery of claim 2 as described above. Zhamu also teaches wherein the carbon layer is in direct contact with the current collector, see e.g., FIGS. 1a-1b. The carbon layer coats the outer surface of the primary particles and thus at least some of the primary particles in contact with the current collector would have their respective carbon layers in direct contact with the current collector.
Regarding claim 5, Zhamu in view of Yamashita teach the secondary battery of claim 2 as described above. Zhamu also teaches wherein the flexible metal thin film comprises a material selected from the group consisting of aluminum (“The resulting paste may be coated onto an aluminum foil as a current collector” ([0054])), stainless steel, copper, and nickel.  
Regarding claim 6, Zhamu in view of Yamashita teach the secondary battery of claim 2 as described above. Zhamu also teaches wherein the carbon layer is amorphous (see [0018], amorphous carbon is disclosed as a species of carbon coating).
Regarding claim 7, Zhamu in view of Yamashita teach the secondary battery of claim 2 as described above. Zhamu does not teach that the thickness of the carbon layer is in a range of 5-10 nm. However, Zhamu teaches the dimensions of the coating are less than 100 nm, which overlaps with the instantly claimed range. Overlapping ranges are prima facie evidence of obviousness, see MPEP 2144.05 §I. Furthermore, there does not appear to be any evidence of record indicating that the presently claimed range is critical. Thus, absent evidence of unexpected results, it would have been obvious before the time of invention to have used a smaller coating size (e.g., 5-10 nm) within the range disclosed by Zhamu.
Regarding claim 8, Zhamu in view of Yamashita teach the secondary battery of claim 2 as described above. Zhamu discloses wherein the active material contains lithium, see [0016].  
Regarding claim 9, Zhamu in view of Yamashita teach the secondary battery of claim 2 as described above. Zhamu also teaches wherein the active material is represented by general formula LiMPO4, and wherein M represents at least one of Fe, Mn, Co, and Ni (see [0016], the disclosed LiFePO4 and LiMnPO4 species meets the claim limitation).  
Regarding claim 10, Zhamu in view of Yamashita teach the secondary battery of claim 2 as described above. Zhamu also teaches wherein the active material is selected from the claimed materials. For instance, Zhamu discloses LiCoO2 (lithium cobalt oxide), LiNiO2 (lithium nickel oxide), LiMnO2 and LiMnO3 (lithium manganese oxide), and the remaining species (lithium mixed metal oxide) are suggested, see [0016].
Regarding claim 11, Zhamu in view of Yamashita teach the secondary battery of claim 2 as described above. Zhamu also teaches the limitations of claim 11. Zhamu shows at FIG. 7 that the discharge capacity for the graphene-enhanced electrode material at 0.5 C is about 1.75 mAh/g. At 2 C, the discharge capacity is about 1.6 mAh/g. Since 1 C is between 0.5 C and 2 C, the skilled person would expect the discharge capacity at 1 C (which was not directly measured) to be between these two values, which is above 1.4 mAh/g. Accordingly, the limitation is met.
Moreover, Applicant is reminded that, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 §I. In the instant case, Examiner is of the opinion that the structure and composition of the positive electrode of claim 2 is entirely taught by Zhamu. For at least these reasons, a prima facie case of obviousness of claim 11 exists. In addition, Zhamu teaches that materials of this type have a capacity (not necessarily at 1 C) of 140-170 mAh/g. Accordingly, a capacity of 140 mAh/g appears to be a minimum expectation in the art. Thus, it would have been obvious at the time of invention to have arrived at the limitations of claim 11.
Regarding claim 12, Zhamu teaches a secondary battery (lithium battery, abstract), comprising:
	 a positive electrode (lithium battery cathode active material, abstract) comprising:
	a current collector (current collector, [0054]);
	an active material layer over the current collector (the active material layer is formed by coating a slurry or paste on the current collector, [0054]),
wherein the active material layer comprises an active material (plurality of fine cathode active material particles (primary particles), [0014]), graphene (single or a plurality of graphene sheets, [0014]), and a binder (see [0054], the graphene-enhanced particulates are mixed with a binder solution prior to form the slurry/paste for coating), and
wherein a surface of the active material is partially covered with a carbon layer (an additional conductive additive, such as carbon black particles and/or carbon coating, [0033]).
Zhamu does not explicitly teach wherein a proportion of the graphene in the active material layer is greater than or equal to 0.1 wt% and less than or equal to l.0 wt%. However, Zhamu teaches wherein the graphene component is from 0.01 to 30% by weight, based on the total weight of graphene and cathode active material combined. Zhamu does not disclose the graphene component weight percentage with consideration of the amount of binder. However, when calculating the weight percentage of the graphene after including the binder, the range would be from a value slightly less than 0.01% to slightly less than 30% by weight. Accordingly, Zhamu is considered as teaching an overlapping range. Overlapping ranges are prima facie evidence of obviousness, see MPEP 2144.05 §I. 
Zhamu does not explicitly teach, “the graphene contains oxygen at a proportion greater than or equal to 2 atomic % and less than or equal to 20 atomic %.” However, Zhamu teaches that, “[m]ost typically, the graphene sheet has an oxygen content in the range of 5% to 25% by weight.” Given the proximity to carbon and oxygen on the periodic table (carbon has an atomic mass of 12 g/mol, whereas oxygen has an atomic mass of 18 g/mol), the conversion from weight percent to atomic percent more likely than not overlaps with the claimed range of 2 to 20 atomic %. Overlapping ranges are prima facie evidence of obviousness, see MPEP 2144.05 §I. Accordingly, it would have been obvious at the time of invention to have produced graphene with an oxygen content in the claimed range.
	Zhamu does not teach:
“an exterior body comprising: a film comprising a material selected from the group consisting of polyethylene, polypropylene, polycarbonate, ionomer and polyamide; a flexible metal thin film; and an insulating synthetic resin film; an electrolyte solution, the exterior body filled with the electrolyte solution…”
However, Examiner is of the opinion that these limitations merely relate to the context of the type of secondary battery used. The person having ordinary skill in the art (“the skilled person”) knows that there are various types of secondary cells, such as cylindrical cells, pouch cells, prismatic cells, and button/coin cells. The above claim limitations merely relate to a pouch-type cell. 
	Nonetheless, Yamashita teaches the deficient limitation. Yamashita relates to a lithium battery module (abstract) and is thus analogous art. Yamashita teaches:
an exterior body (pouch 4, FIG. 1(b), col. 6, lines 20-30) comprising:
a film (laminated structure 10, FIG. 1(a)) comprising a material selected from the group consisting of polyethylene, polypropylene, polycarbonate, ionomer and polyamide (col. 6, lines 55-64);
	a flexible metal thin film (barrier layer 12, FIG. 1(a), made of aluminum or nickel, col. 5, lines 23-30); and
	an insulating synthetic resin film (innermost layer 14, FIG. 1(a), col. 8, lines 40-53; the innermost layer prevents short-circuit and is therefore insulating, Id.);
	an electrolyte solution, the exterior body filled with the electrolyte solution (electrolytic solution, col. 1, lines 27-40).
Thus, both Zhamu and Yamashita teach each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of elements in a single prior art reference.
	However, as noted above, the claim limitations for which Yamashita is relied upon relate merely to the type of battery cell used, i.e., a pouch cell. The skilled person could have combined the elements as claimed by known methods of producing pouch cells (e.g., per Yamashita), and in doing so the positive electrode as taught by Zhamu would perform the same function as it would in any secondary battery. Moreover, the pouch cell (i.e., alleged exterior body) of Yamashita performs the same function as encasing a secondary battery. That is, the exterior body and positive electrode are components of a secondary battery that are selected by the skilled person independently based on the needs of the secondary battery. Accordingly, the skilled person would have recognized the results of such a combination of Zhamu and Yamashita were predictable. 
	Thus, it would have been obvious at the time of invention to have combined the positive electrode of Zhamu with the exterior body of Yamashita to arrive at the claimed invention by combining the prior art elements according to known methods to yield predictable results. See MPEP 2143 §I.A and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13, Zhamu in view of Yamashita teach the secondary battery of claim 12 as described above. Zhamu also teaches wherein the graphene is in direct contact with the active material, see e.g., FIGS. 1a-1b.
Regarding claim 14, Zhamu in view of Yamashita teach the secondary battery of claim 12 as described above. Zhamu also teaches wherein the carbon layer is in direct contact with the current collector, see e.g., FIGS. 1a-1b. The carbon layer coats the outer surface of the primary particles and thus at least some of the primary particles in contact with the current collector would have their respective carbon layers in direct contact with the current collector.
Regarding claim 15, Zhamu in view of Yamashita teach the secondary battery of claim 12 as described above. Zhamu also teaches wherein the flexible metal thin film comprises a material selected from the group consisting of aluminum (“The resulting paste may be coated onto an aluminum foil as a current collector” ([0054])), stainless steel, copper, and nickel.  
Regarding claim 16, Zhamu in view of Yamashita teach the secondary battery of claim 12 as described above. Zhamu also teaches wherein the carbon layer is amorphous (see [0018], amorphous carbon is disclosed as a species of carbon coating).
Regarding claim 17, Zhamu in view of Yamashita teach the secondary battery of claim 12 as described above. Zhamu does not teach that the thickness of the carbon layer is in a range of 5-10 nm. However, Zhamu teaches the dimensions of the coating are less than 100 nm, which overlaps with the instantly claimed range. Overlapping ranges are prima facie evidence of obviousness, see MPEP 2144.05 §I. Furthermore, there does not appear to be any evidence of record indicating that the presently claimed range is critical. Thus, absent evidence of unexpected results, it would have been obvious before the time of invention to have used a smaller coating size (e.g., 5-10 nm) within the range disclosed by Zhamu.
Regarding claim 18, Zhamu in view of Yamashita teach the secondary battery of claim 12 as described above. Zhamu discloses wherein the active material contains lithium, see [0016].  
Regarding claim 19, Zhamu in view of Yamashita teach the secondary battery of claim 12 as described above. Zhamu also teaches wherein the active material is represented by general formula LiMPO4, and wherein M represents at least one of Fe, Mn, Co, and Ni (see [0016], the disclosed LiFePO4 and LiMnPO4 species meets the claim limitation).  
Regarding claim 20, Zhamu in view of Yamashita teach the secondary battery of claim 12 as described above. 
Zhamu also teaches the limitations of claim 11. Zhamu shows at FIG. 7 that the discharge capacity for the graphene-enhanced electrode material at 0.5 C is about 1.75 mAh/g. At 2 C, the discharge capacity is about 1.6 mAh/g. Since 1 C is between 0.5 C and 2 C, the skilled person would expect the discharge capacity at 1 C (which was not directly measured) to be between these two values, which is above 1.4 mAh/g. Accordingly, the limitation is met.
Moreover, Applicant is reminded that, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 §I. In the instant case, Examiner is of the opinion that the structure and composition of the positive electrode of claim 2 is entirely taught by Zhamu. For at least these reasons, a prima facie case of obviousness of claim 11 exists. In addition, Zhamu teaches that materials of this type have a capacity (not necessarily at 1 C) of 140-170 mAh/g. Accordingly, a capacity of 140 mAh/g appears to be a minimum expectation in the art. Thus, it would have been obvious at the time of invention to have arrived at the limitations of claim 20.
Claim 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US20120058397A1) in view of Yamashita (US7285334B1) and Matsuo (US20110249421A1).
Regarding claim 21, Zhamu teaches a secondary battery (lithium battery, abstract), comprising:
	 a positive electrode (lithium battery cathode active material, abstract) comprising:
	a current collector (current collector, [0054]);
	an active material layer over the current collector (the active material layer is formed by coating a slurry or paste on the current collector, [0054]),
wherein the active material layer comprises an active material (plurality of fine cathode active material particles (primary particles), [0014]), graphene (single or a plurality of graphene sheets, [0014]), and a binder (see [0054], the graphene-enhanced particulates are mixed with a binder solution prior to form the slurry/paste for coating), and
wherein a surface of the active material is partially covered with a carbon layer (an additional conductive additive, such as carbon black particles and/or carbon coating, [0033]).
Zhamu does not explicitly teach wherein a proportion of the graphene in the active material layer is greater than or equal to 0.1 wt% and less than or equal to l.0 wt%. However, Zhamu teaches wherein the graphene component is from 0.01 to 30% by weight, based on the total weight of graphene and cathode active material combined. Zhamu does not disclose the graphene component weight percentage with consideration of the amount of binder. However, when calculating the weight percentage of the graphene after including the binder, the range would be from a value slightly less than 0.01% to slightly less than 30% by weight. Accordingly, Zhamu is considered as teaching an overlapping range. Overlapping ranges are prima facie evidence of obviousness, see MPEP 2144.05 §I. 
	Zhamu does not teach:
“an exterior body comprising: a film comprising a material selected from the group consisting of polyethylene, polypropylene, polycarbonate, ionomer and polyamide; a flexible metal thin film; and an insulating synthetic resin film; an electrolyte solution, the exterior body filled with the electrolyte solution…”
However, Examiner is of the opinion that these limitations merely relate to the context of the type of secondary battery used. The person having ordinary skill in the art (“the skilled person”) knows that there are various types of secondary cells, such as cylindrical cells, pouch cells, prismatic cells, and button/coin cells. The above claim limitations merely relate to a pouch-type cell. 
	Nonetheless, Yamashita teaches the deficient limitation. Yamashita relates to a lithium battery module (abstract) and is thus analogous art. Yamashita teaches:
an exterior body (pouch 4, FIG. 1(b), col. 6, lines 20-30) comprising:
a film (laminated structure 10, FIG. 1(a)) comprising a material selected from the group consisting of polyethylene, polypropylene, polycarbonate, ionomer and polyamide (col. 6, lines 55-64);
	a flexible metal thin film (barrier layer 12, FIG. 1(a), made of aluminum or nickel, col. 5, lines 23-30); and
	an insulating synthetic resin film (innermost layer 14, FIG. 1(a), col. 8, lines 40-53; the innermost layer prevents short-circuit and is therefore insulating, Id.);
	an electrolyte solution, the exterior body filled with the electrolyte solution (electrolytic solution, col. 1, lines 27-40).
Neither Zhamu nor Yamashita teach the following limitations:
“…An electric vehicle comprising: a control circuit; a driving device… wherein output of power of the battery is adjusted by the control circuit, wherein the power is supplied to the driving device, wherein the driving device includes a DC motor or an AC motor” (claim 21)
However, Examiner is of the opinion that these limitations are simply verbose limitations to require that the secondary battery of claim 21 is incorporated into an electric vehicle. 
	Nonetheless, Matsuo teaches the deficient limitations. Matsuo relates to electric vehicles (abstract) and is thus analogous art. Matsuo teaches an electric vehicle (hybrid electric vehicle 110, FIG. 1, [0044]) comprising: a control circuit (driver circuit 174, FIG. 2, [0054]); a driving device (front wheels 112, front axle 114 and front differential 116 appear to be identical to the disclosed driving device in the instant application and thus meet the broad limitation, see [0045]-[0046])… wherein output of power of the battery is adjusted by the control circuit (“driver circuit 174, which drives and controls the inverter circuit 144, and a control circuit 172, which supplies a control signal to the driver circuit 174 through a signal line 176.” ([0054])), wherein the power is supplied to the driving device (power is supplied to driving device through power conversion device 200, which includes the alleged control circuit, see [0054] and FIG. 2), wherein the driving device includes a DC motor or an AC motor (the motor 192 is an AC motor, see [0054] and FIG. 2).
	Thus, Zhamu, Yamashita and Matsuo teach each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of elements in a single prior art reference.
	However, as noted above, the claim limitations for which Yamashita is relied upon relate merely to the type of battery cell used, i.e., a pouch cell, and the claim limitations for which Matsuo is relied upon relate merely to the environment in which the battery is used (i.e., an electric vehicle). Moreover, the pouch cell (i.e., alleged exterior body) of Yamashita performs the same function as encasing a secondary battery. That is, the exterior body and positive electrode are components of a secondary battery that are selected by the skilled person independently based on the needs of the secondary battery.
The skilled person could have combined the elements as claimed by known methods of producing pouch cells (e.g., per Yamashita) and electric vehicles (e.g., per Matsuo). In doing so, the positive electrode as taught by Zhamu would perform the same function as it would in any secondary battery, and the secondary battery as taught by Zhamu and Yamashita as a whole would perform the same function as the battery of Matsuo.
Accordingly, the skilled person would have recognized the results of such a combination of Zhamu, Yamashita and Matsuo were predictable. 
	Thus, it would have been obvious at the time of invention to have combined the positive electrode of Zhamu with the exterior body of Yamashita into the electric vehicle of Matsuo to arrive at the claimed invention by combining the prior art elements according to known methods to yield predictable results. See MPEP 2143 §I.A and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20120116094A1: this reference as a whole teaches various forms of graphene and graphene oxide for use in batteries ([0043]). This reference is pertinent for the teachings that graphene and graphene oxide are for the intents and purposes of battery design, generally equivalent materials. The incorporation of oxygen is useful for tailoring the spacing between graphene layers, which affects the ability to store lithium (see [0069]-[0070]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721